Name: COMMISSION REGULATION (EC) No 1804/95 of 25 July 1995 on import licences for poultrymeat products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: tariff policy;  executive power and public service;  animal product;  economic geography
 Date Published: nan

 26. 7. 95 EN Official Journal of the European Communities No L 174/35 COMMISSION REGULATION (EC) No 1804/95 of 25 July 1995 on import licences for poultrymeat products originating in the African, Caribbean and Pacific States or in the overseas countries and territories Whereas Council Regulation (EEC) No 444/92 (^ extends until 29 February 2000 the application of Regulation (EEC) No 715/90 , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EC) No 2484/94 (2), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 903/90 (3), as last amended by Regulation (EC) No 1 505/95 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas licence applications have been lodged from 1 to 10 July 1995 without exceeding the quotas ; Article 1 Applications for import licences lodged in accordance with Regulation (EEC) No 903/90 for the period 1 July to 31 December 1995 shall be accepted in full . Article 2 This Regulation shall enter into force on 26 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 30. 3. 1990, p. 85. 0 OJ No L 265, 15. 10 . 1994, p. 3. (3) OJ No L 93, 10 . 4. 1990, p. 20 . 4 OJ No L 147, 30. 6. 1995, p. 21 . (5 OJ No L 52, 27. 2. 1992, p. 7.